                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

CHRYSTA SMITH BLAIR,                             §
                                                 §
                 Plaintiff,                      §         CIVIL ACTION NO. 4:19-CV-00451-
                                                 §                    CAN
v.                                               §
                                                 §
COMMISSIONER, SSA,                               §
                                                 §
                 Defendant.                      §

                              MEMORANDUM OPINION AND ORDER

          The Court, having reviewed Plaintiff’s Motion and Memorandum for Attorney’s Fees

pursuant to the Equal Access to Justice Act [Dkt. 18] and the Commissioner’s Response [Dkt. 21],

wherein the Commissioner does not object to the requested fee, finds that Plaintiff’s Motion is

well taken and should be granted. Accordingly,

          It is therefore ORDERED that Plaintiff’s Motion and Memorandum for Attorney’s Fees

pursuant to the Equal Access to Justice Act [Dkt. 18] is GRANTED, and the Commissioner is

directed to pay five thousand, one hundred twenty-one dollars and fifty-five cents ($5,121.55) in

attorney’s fees; payment shall be made payable to Plaintiff and mailed to Plaintiff’s counsel of

record.

          IT IS SO ORDERED.
      SIGNED this 30th day of March, 2020.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




ORDER – Page Solo
